Citation Nr: 0915910	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  02-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PSTD), 
currently evaluated 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus with pain and cramping 
in the knees and legs, currently evaluated 10 percent 
disabling.

5.  Entitlement to an effective date earlier than January 26, 
1998 for the assignment of a 10 percent disability rating for 
service-connected bilateral pes planus with pain and cramping 
in the knees and legs.





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1970 to October 1976 and from June 1988 to 
June 1991.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions issued by the Department 
of Veterans Affairs (VA).  The RO in Baltimore, Maryland has 
original jurisdiction over the Veteran's claims.

Procedural history

In June 1998 and September 1999 rating decisions, the RO in 
Washington, D.C. granted service connection for PTSD and 
plantar fasciitis left foot/pes planus, each rated 10 percent 
disabling.  The Veteran perfected appeals as to the 
disability ratings assigned.

In a March 2002 rating decision, the RO in Baltimore, 
Maryland established separate disability ratings for left 
plantar fasciitis (rated 10 percent disabling) and bilateral 
pes planus (rated noncompensably disabling).  The Veteran 
indicated on his March 2002 notice of disagreement that he 
was satisfied with the 10 percent rating assigned to his 
service-connected left plantar fasciitis and only wished to 
appeal the noncompensable disability rating assigned for the 
service-connected pes planus.  An April 2008 rating decision 
increased the disability rating assigned for pes planus to 10 
percent disabling, effective January 26, 1998.  The Veteran 
has indicated his continued dissatisfaction with the rating 
assigned.  

The March 2002 RO rating decision also denied service 
connection for a cervical spine disorder and hemorrhoids.  
The Veteran duly appealed that decision. 

In March 2003, the Veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In August 2003, the Board remanded these claims for 
additional evidentiary development.  After the additional 
development requested by the Board was accomplished, the VA 
Appeals Management Center (AMC) continued the denials of the 
claims in a July 2008 supplemental statement of the case 
(SSOC).

Remanded issue

As will be detailed further in the REMAND section below, in 
August 2008 the Veteran filed a notice of disagreement (NOD) 
as to effective date assigned for the 10 percent rating for 
pes planus.  A statement of the case (SOC) has not been 
issued as to that claim.  Accordingly, the earlier effective 
date issue is REMANDED to the RO via the AMC.

Representation

The Veteran was previously represented by Disabled American 
Veterans (DAV).  In February 2009, the Veteran revoked DAV as 
his power of attorney and indicated that he will proceed on a 
pro se basis.  

Issues not on appeal

In October 2005, the Board granted the Veteran's claims of 
entitlement to service connection for bruxism (for dental 
treatment purposes) and hypertension.  
The findings were implemented in a March 2004 rating 
decision.  

A June 2006 rating decision determined that there was clear 
and unmistakable error (CUE) in the rating of the Veteran's 
service-connected left foot plantar fasciitis; a retroactive 
increased evaluation of 10 percent was re-established, and 
the overall disability evaluation of the Veteran's service-
connected disabilities was increased to 90 percent.  The 
Veteran has not disagreed with that decision.

In an April 2008 rating decision, the AMC granted the 
Veteran's claim of entitlement to service connection for 
"pleural thickening of the chest wall and/or asthma" and 
assigned 30 percent disability rating therefor.  To the 
Board's knowledge, the Veteran has not disagreed with that 
determination.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed cervical spondylosis is 
etiologically related to his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed hemorrhoids and his military service.

3.  The competent medical evidence of record indicates that 
the Veteran's PTSD is manifested by depressed mood, anxiety, 
chronic sleep impairment, impairment of short-term memory, 
difficulty in establishing and maintaining effective work and 
social relationships, obsessive rituals which interfere with 
routine activities and impaired impulse control.

4.  The competent medical evidence of record indicates that 
the Veteran's bilateral pes planus is manifested by marked 
deformity, pain on manipulation and use which is accentuated, 
swelling on use and keratosis.

5.  The competent medical evidence of record indicates that 
X-ray evidence of arthritis in the first metatarsals of each 
foot with painful motion.

6.  The competent medical evidence of record does not show 
that the Veteran's service-connected PTSD or bilateral pes 
planus are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  Cervical spondylosis was incurred in active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Hemorrhoids were not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  The criteria for a 30 percent disability rating for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

4.  The criteria for a 30 percent rating for service-
connected bilateral pes planus with pain and cramping in the 
knees and legs have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008). 

5.  The criteria for a separate 10 percent disability rating 
for degenerative joint disease of first metatarsals under 
Diagnostic Code 5003 have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.45, 4.71, 
4.71a, Diagnostic Code 5003 (2008).

6.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends his service-connected PTSD and service-
connected pes planus warrant disability ratings higher than 
the currently-assigned 10 percent.  
He also seeks service connection for a cervical spine 
disorder and hemorrhoids.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in August 2003.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain the names 
and addresses of all medical care providers who treated the 
Veteran for leg or foot problems, neck problems, hemorrhoids 
or PTSD since his separation from service.  The AOJ was also 
instructed to obtain the Veteran's service medical records, 
to include the records pertaining to his initial period of 
active duty.  In addition, the AOJ was to obtain VA 
orthopedic and PTSD examinations, as well as a VA Social and 
Industrial Survey.  The AOJ was then to readjudicate the 
claims. 

In March 2004, the "Tiger Remand Team" at the Cleveland RO 
sent the Veteran a letter requesting the names and addresses 
of all medical care providers who treated him for leg or foot 
problems, neck problems, hemorrhoids or PTSD since his 
separation from service.  VA orthopedic examinations were 
obtained in October 2004 and September 2007, VA PSTD 
examinations were obtained in November 2004 and August 2007, 
and the Veteran presented for a VA Social and Industrial 
Survey in September 2007.  Attempts to locate the Veteran's 
service medical records were made and will be addressed in 
the duty to assist portion below.  The AMC subsequently 
readjudicated the claims in the April 2008 SSOC.

The Board's remand instructions have been complied with to 
the extent possible.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.  

[As is detailed further below, the Board is granting the 
claim for a cervical spine disorder.  Therefore, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.] 

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  
 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in letters dated May 16, 
2001, September 5, 2002 and March 9, 2004, all of which 
advised the Veteran of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would assist him with obtaining medical records, employment 
records, or records from other Federal agencies, with the 
March 2004 letter indicating this may include records from 
the military, VA hospitals and the Social Security 
Administration.  He was also advised in the March 2004 letter 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The Veteran was also 
informed that if he had any private medical evidence to 
support his claims, he should complete and submit VA Form 21- 
4142, Authorization and Consent to Release Information, so 
that VA could obtain these records on his behalf.  The 
September 2002 letter specifically indicated that records 
from L.T.M., D.P.M., had been received.  The VCAA letters 
also informed the Veteran that for records he wished for VA 
to obtain on his behalf he must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  

The May 2001 letter specifically advised the Veteran that to 
substantiate his service connection claims the evidence must 
demonstrate "a relationship between your disability and an 
injury, disease, or event in service."  See the May 16, 2001 
letter at 2; see also the September 5, 2002 letter at 3.  The 
March 2004 letter advised the Veteran that to substantiate 
his increased rating claims "the evidence must show that 
your service-connected condition has gotten worse."  

There have been two significant Court decisions concerning 
the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
received notice as to elements (2) and (3) as detailed above.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
AMC dated August 11, 2008.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

Although the Veteran has received notification of the 
diagnostic codes utilized to evaluate his service-connected 
disabilities in the March 2004 VCAA letter, he has not 
received notice in complete compliance with the Vazquez-
Flores decision.  However, relying on the informal guidance 
from the VA Office of the General Counsel and a VA Fast 
Letter issued in June 2008 [Fast Letter 08-16; June 2, 2008], 
the Board finds that the Vazquez- Flores decision does not 
apply to the present case.  This matter concerns an appeal 
from an initial rating decision and, accordingly, VA's VCAA 
notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  See also Goodwin 
v. Peake, 22 Vet. App. 28 (2008) [holding as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection: "that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements"].

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Since the VCAA 
was not enacted until November 2000, furnishing the Veteran 
with VCAA notice prior to the adjudications in June 1998 and 
September 1999 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  
See VAOGCPREC 7-2004.  Crucially, the Veteran was provided 
with VCAA notice through the May 2001, September 2002 and 
March 2004 VCAA letters, and his claims were readjudicated in 
the April 2008 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  

As for the timing of the notice of the fourth and fifth 
elements in Dingess/Hartman, the Board again notes that the 
Veteran was allowed the opportunity to present evidence and 
argument in response to the August 2008 letter.  Therefore, 
the essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice as to the fourth and 
fifth elements in Dingess/Hartman.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice as to the fourth and fifth elements in 
Dingess/Hartman.  

The Board is granting the Veteran's claim for a cervical 
spine disorder.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.

It is clear from the Veteran's submissions that he is fully 
aware of what is required of him and of VA.  See, e.g., 
letters to the Board dated September 24, 2008 and October 18, 
2008, with attachments.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the Veteran's service medical treatment records from his 
second period of active duty, reports of VA and private 
outpatient treatment, as well as reports of VA examinations 
of the Veteran in August 1997, June 2001, February 2002, 
October 2004, November 2004, May 2005, August 2007 and 
September 2007.  A VA Social and Industrial Survey was 
conducted in September 2007.

The Veteran's service medical records from his first period 
of service are not associated with the claims folder.  
Pursuant to the Board's August 2003 remand instructions, the 
"Tiger Remand Team" of the Cleveland RO contacted the 
National Personnel Records Center (NPRC) in an attempt to 
locate these records.  A negative reply was received from the 
NPRC in March 2004.  The "Tiger Remand Team" informed the 
Veteran of the unavailability of these records in an April 
2004 letter and asked the Veteran to "provide copies of any 
such records in your possession."  See the April 5, 2004 
letter at 1.  The Veteran responded in April 2004 he had 
searched his records and did "not find any of my service 
medical records from that period of active service."

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a Veteran's service medical records.  
The Board finds, however, that no useful purpose would be 
served in remanding this matter for more development.  In 
this case, the RO has attempted to locate the Veteran's 
service medical records on more than one occasion, without 
success.  There is no indication that the service medical 
records still exist. 

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  So it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claims.  As noted in 
the Introduction, he testified before the undersigned in 
March 2003.   

Accordingly, the Board will proceed to a decision as to four 
of the issues on appeal.

1.  Entitlement to service connection for a cervical spine 
disorder.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat Veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2008).

Analysis

The Veteran contends that his current cervical spine 
disability is a result of his having flown fighter jets in 
the united States Air Force.  Specifically, he asserts that 
the G force from flying jets placed excessive strain on his 
head and neck, resulting in his hospitalization for a neck 
injury in 1972 and leading to his current cervical spine 
disability.  See the March 2003 hearing transcript, pages 9-
10.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the Veteran has cervical 
spondylosis, as diagnosed by the May 2005 and September 2007 
VA examiners.  Hickson element (1) is therefore satisfied.

With respect to Hickson element (2), the Board finds that the 
Veteran did engage in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b) (West 2002).
Accordingly, Hickson element (2) is also met.

With respect to Hickson element (3), medical nexus, the 
question presented in this case, i.e. the relationship, if 
any, between the Veteran's disability and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

Of record is the opinion of the May 2005 VA examiner, who 
opined that "due to the history of multiple high g-force 
flying maneuvers, which are known to cause cervical spine and 
disk injury, it is at least as likely as not that the 
cervical spondylosis was incurred during military service, 
due to repeated cervical spine trauma.  The history of severe 
cervical strain in 1972 supports the connection between 
piloting jet fighter aircraft and cervical injury."

A September 2008 opinion of G.P.C., D.C., dated in September 
2008 indicates that "it is as least as likely as not (50 
percent or greater probability) that [the Veteran's] pain and 
loss of function in his cervical spine due to disc disease . 
. . started with the acute cervical strain experienced in 
1972 in the Vietnam war."

Contrary to these findings is the opinion of the September 
2007 VA examiner, who opined that "with long intervening 
period without symptoms or treatment, it would merely be 
speculative to postulate significant structural, bony or disc 
injuries in the 1970s or 1980s, and its is therefore, less 
likely than not that the [Veteran's] experience of jet flying 
caused the [Veteran's] cervical spondylosis."   

The Board finds that the evidence that the Veteran's combat 
service caused his current cervical spondylosis is at least 
in equipoise. Indeed, there are two specific and firm medical 
opinions in favor of the claim.  Accordingly, Hickson element 
(3), and thus all elements, has been met.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for a cervical spine 
disorder is warranted.  The benefit sought on appeal is 
granted.




	(CONTINUED ON NEXT PAGE)





2.  Entitlement to service connection for hemorrhoids. 

Relevant law and regulations

Service connection - in general

The law and regulations pertinent to service connection in 
general are detailed above and need not be repeated for the 
sake of brevity.

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

Initial matter - the missing service medical records

It is clear that the Veteran's service medical records from 
his first period of active duty have been lost.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

As was noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, the June 2002 VA examiner indicated that the 
Veteran had no evidence of external hemorrhoids.  However, 
the Veteran has testified as to the cyclical nature of his 
hemorrhoids.  See the March 2003 hearing transcript, page 6.  
Additionally, he has submitted a statement from J.C., M.D., 
dated in March 2003 which shows the presence of internal 
hemorrhoids.  Hickson element (1) is therefore satisfied.

With respect to Hickson element (2), the Board will 
separately address disease and injury.

With respect to in-service disease, there is no medical 
evidence of hemorrhoids in service.  A February 1991 annual 
flying examination report demonstrates examination of the 
anus and rectum was normal, and the Veteran denied any rectal 
disease on the report of medical history associated with that 
examination.  It appears that hemorrhoids were initially 
diagnosed in March 2003, over a decade after the Veteran left 
military service.

With respect to in-service injury, the Board initially notes 
that the Veteran is not arguing his hemorrhoids are a result 
of combat service.  Instead, the Veteran contends that his 
hemorrhoids are a result of long periods of sitting and 
exposure to G-forces as a pilot in service.  The Board wishes 
to make it clear that it does not dispute that the Veteran 
experienced inertial stress while undergoing rapid 
acceleration as a pilot in service.  However, the medical 
evidence of record does not support the Veteran's implied 
contention that he sustained any hemorrhoid-causing injury 
thereby.  Crucially, his service treatment records, to 
include the report of his February 1991 annual flying 
examination, are pertinently negative for hemorrhoids.  
Significantly, there is no mention of hemorrhoids by the 
Veteran until he filed his claim of entitlement to VA 
benefits in 2002, over 10 years after he left military 
service in June 1991.

The lack of any evidence of hemorrhoids for over a decade 
after service, and the filing of the claim for service 
connection 11 years after service, is itself evidence which 
tends to show that no hemorrhoid-causing injury was sustained 
in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact].  

Thus, the Board rejects the notion that an injury resulting 
in hemorrhoids should be conceded.  There is no objective, 
contemporaneous evidence that the Veteran sustained such an 
injury in the performance of his duties.

In essence, the Veteran's case rests of his own non-specific 
contention that he sustained an injury or injuries leading to 
hemorrhoids as a result of flying planes in service.  The 
Board has considered those statements.  However, the 
Veteran's theory amounts to a lay statement as to medical 
matters, which the Board cannot accept. See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.    

Hickson element (2) is therefore not met, and the claim fails 
on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining element, medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

In the absence of an in-service incurrence or aggravation of 
rectal disease or injury, it follows that or medical nexus is 
necessarily lacking also.  In fact, there is of record no 
competent medical evidence in the Veteran's favor.  To the 
extent that the Veteran himself contends that a medical 
relationship exists between his current hemorrhoids and his 
military service, as was discussed above his lay opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra; see also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995). 

The Veteran contends that he had hemorrhoids on a continuous 
basis since service.  See, e.g., his February 23, 2002 
statement.  The Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b), discussed in the law and regulations 
section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), 
the Court noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the evidence of continuity.  

In this case, the Veteran's rectal examination was normal at 
the time of his annual flying examination in February 1991, 
just months prior to separation.  The first notation of 
hemorrhoids in the medical evidence of record is not until 
March 2003, over 12 years after service.  Thus, the record 
here discloses a span of over a decade without any clinical 
evidence to support the assertion of a continuity of 
hemorrhoids.  The fact that the clinical evidence record does 
not provide support for the Veteran's contentions that he 
experienced continuous hemorrhoids since service is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that a claimant failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition].  

In short, the Veteran's statements as to continuous 
hemorrhoid symptomatology are outweighed by the negative 
service medical records, as well as the lack of objective 
evidence of hemorrhoids for over a decade after service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].  In that connection, the 
Board observes that the Veteran's initial claim of 
entitlement to service connection, filed in April 1997, 
mentions numerous claimed disabilities; however, hemorrhoids 
are not mentioned.

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.
Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim also fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hemorrhoids.  Therefore, contrary to the assertions of the 
Veteran, the benefit of the doubt rule is not for application 
because the evidence is not in relative equipoise.  
The benefit sought on appeal is accordingly denied.





	(CONTINUED ON NEXT PAGE)


3.  Entitlement to an increased disability rating for 
service-connected PSTD, currently evaluated 10 percent 
disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Veteran has not requested that another diagnostic code should 
be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].

Analysis

Schedular rating

The Veteran's service-connected PTSD is currently rated as 10 
percent disabling.  
For reasons explained immediately below, a review of the 
medical and other evidence of record leads to a conclusion 
that the Veteran manifests symptoms which warrant a 30 
percent disability rating, but no higher, under Diagnostic 
Code 9411.

With respect to the criteria for the 30 percent level, as has 
been discussed in the law and regulations section above the 
Board looks to the record for symptoms such as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The Veteran has complained of depression associated with his 
PTSD (see, e.g., his September 2002 substantive appeal), and 
such was noted on his February 2002 and August 2007 VA 
examinations as well as his September 2007 VA Social and 
Industrial survey.  Additionally, the Veteran was described 
as "anxious" during his February 2002 and November 2004 VA 
examinations, and the August 2007 VA examiner noted 
"moderate chronic anxiety with bouts of severe anxiety."  

Though "suspiciousness" was not specifically identified 
during VA examinations, the November 2004 VA examiner 
referred to "evidence of paranoia." 

Chronic sleep impairment has also been demonstrated in the 
evidence; the Veteran reported difficulty sleeping during all 
VA examinations.

Finally, the November 2004 and August 2007 VA examiners 
specifically noted the presence of mild short term memory 
loss.
The Veteran denied panic attacks during the November 2004 and 
August 2007 VA examinations.  However, as described above he 
has met the remaining criteria for the assignment of a 30 
percent disability rating for service-connected PTSD.  Thus, 
a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD meets the 
criteria for assignment of a 30 percent evaluation. 

The Board will now determine whether the Veteran qualifies 
for an even higher disability rating under Diagnostic Code 
9411.  With respect to the criteria for assignment of a 50 
percent rating, the Veteran's affect was described by the 
August 1997 VA examiner as "somewhat restricted," by the 
November 2004 VA examiner as "restricted," and by the 
September 2007 Social and Industrial examiner as 
"constricted;" however, "flattened" affect has not been 
identified in any of the objective medical reports of record.  
In this connection, the Board notes that "flattened affect" 
is a medical term with a distinct meaning.  See Dorland's 
Illustrated Medical Dictionary, 30th Edition, page 36 (2003) 
[defining a flattened affect a "lack of signs expressing 
affect"].  Thus, although the Veteran's affect may be 
"restricted" or "constricted" it is not "flattened", 
i.e., entirely lacking.

There is no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  The Veteran's speech was described as 
"normal" during the August 2007 VA examination; "audible, 
fluent, organized, and goal-directed" during the November 
2004 VA examination; and "clear and coherent" during the 
August 1997 VA examination.  Additionally, the February 2002 
VA examiner described the Veteran as "articulate."  As 
described above the Veteran denied panic attacks during the 
November 2004 and August 2007 VA examinations.  

Although some impairment of short-term memory has been 
identified, this is contemplated in the criteria for a 30 
percent disability rating.  There is no indication of long 
term memory problems as required for a 50 percent rating.  
Indeed, the August 2007 VA examiner described the Veteran's 
long term memory as "good."  

The evidence further shows the Veteran has little or no 
difficulty in understanding complex commands or that he 
exhibits impaired judgment or abstract thinking.  The August 
1997 VA examiner indicated the Veteran's insight was "good" 
and judgment was "intact," and described the Veteran as 
"bright and articulate."  The February 2002 VA examiner 
noted that the Veteran's judgment and insight were 
"intact."  Additionally, the August 2007 examiner noted 
that there was no evidence of impairment in thought 
processes.  The Veteran was also noted to be alert and 
oriented to time, place and person throughout the evidence.  
Although the November 2004 VA examiner indicated that the 
Veteran's attention and concentration was poor, she also 
noted that judgment was "fair" and insight "good" and with 
the exception of some paranoia his thought processes were 
normal.  

There is little evidence of disturbances of motivation and 
mood.  All VA examiners have described the Veteran's behavior 
as appropriate.  Although the Veteran has described having a 
lack of motivation at his place of employment, he has been 
steadily employed by the same organization for over a decade.  
Although the Veteran has been characterized as having a 
depressed mood, there is no indication that such emotions 
amounted to "disturbances" of motivation and mood necessary 
for the assignment of a 50 percent rating.  Indeed, the 
August 2007 VA examiner specifically described the Veteran's 
depression as "mild [and] sporadic."

The Veteran has been described as "anxious" by the February 
2002 , November 2004 and August 2007 VA examiners, with the 
August 2007 VA examiner describing the Veteran's anxiety as 
"moderate".  Such symptomatology, however, is congruent 
with the criteria for a 30 percent disability rating under 
Diagnostic Code 9411 as detailed above.  

There is evidence of difficulty in establishing and 
maintaining effective work and social relationships.  The 
Veteran has complained that he prefers to be alone, lacks 
energy in pursuing his career as vigorously as he might and 
has little interest in family or social activities.  The 
Veteran reported to the August 2007 VA examiner that he did 
not miss any significant amounts of time over the last year 
but that he did use leave as a means of avoiding and 
minimizing contact and interaction with others on the job.  
He also indicated to the November 2004 VA examiner that he 
isolates and withdraws from his wife when his PTSD symptoms 
escalate and avoids opportunities for advancement at his 
place of employment because he is resistant to change and 
fears he will have to interact with more people if he is 
promoted.  

Difficulty in establishing and maintaining effective work and 
social relationships is only one of the criteria necessary 
for assignment of a 50 percent rating.  The above-cited 
evidence indicates most if not all of the criteria necessary 
for a 50 percent rating are not met.  The Veteran's main 
problem with respect to his service-connected PTSD is his 
difficulty with sleeping, nightmares, depressed mood and 
anxiety which, as detailed in the law and regulations portion 
above, fits precisely into the criteria for a 30 percent 
rating.  Mild short term memory loss, such as is described in 
the Veteran's medical records, is also specifically listed as 
a criterion for the assignment of a 30 percent rating. 

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of slight to mild 
symptoms. The GAF scores assigned in August 1997, June 2001, 
February 2002, November 2004 and August 2007, from 62-85, are 
reflective of minimal to mild impairment.  

In short, the evidence does not support a conclusion that 
psychiatric pathology which is consistent with the assignment 
of 50 percent disability rating exists or is approximated.  

The evidence of record similarly does not indicate that the 
Veteran meets the criteria for a 70 percent disability 
rating.  Specifically, the Veteran denied suicidal thoughts 
at all of his VA examinations.  Nor is there evidence of 
illogical, obscure or irrelevant speech or near-continuous 
panic, as discussed above.  The Veteran was found to be 
cooperative and pleasant during his evaluations.  There is no 
evidence of spatial disorientation, and the evidence shows 
the Veteran maintains his personal appearance and hygiene.  
Although the August 2007 VA examiner indicated the presence 
of evidence of obsessional rituals which interfere with 
routine activities and impaired impulse control, these are 
only two of seven criteria necessary for a 
70 percent rating; the Veteran has not met any of the other 
five criteria.

The evidence of record therefore does not support a 
conclusion that the Veteran has met the criteria for a 70 
percent disability rating under 38 C.F.R. § 4.130.  

The record also indicates that the Veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the Veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  

As noted by the Veteran, the Board's inquiry is not 
necessarily strictly limited to the criteria found in the VA 
rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the criteria set forth in the rating formula for 
mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating]. However, the Board has not identified any 
other aspects of the Veteran's service-connected PTSD which 
would enable it to conclude that the criteria for a higher 
rating have been approximated, and the Veteran has pointed to 
no such pathology.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates the criteria for a 30 percent 
evaluation.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence of record, in 
particular the VA examination reports, shows that at the time 
of the November 3, 2004 VA examination the Veteran for the 
first time demonstrated PTSD symptomatology which met the 
criteria for an increased disability rating of 30 percent 
under Diagnostic Code 9411.
It was at that time the Veteran first evidenced mild memory 
loss and suspiciousness (paranoia), which thereby established 
the Veteran met the majority of the criteria for assignment 
of a 30 percent rating.

The record contains no evidence dated prior to November 3, 
2004, to include the August 1997, June 2001 and February 2002 
VA examination reports, which allows for higher than a 10 
percent disability rating.  Specifically, although the 
Veteran evidenced depression, anxiety and chronic sleep 
impairment, this was only three of six criteria necessary for 
assignment of a 30 percent rating.  Specifically, there was 
no evidence of suspiciousness, panic attacks or mild memory 
loss.  Suspiciousness and panic attacks were not described by 
the Veteran or notated by the August 1997, June 2001 or 
February 2002 VA examiners.  The August 1997 VA examiner 
indicated that "memory appears to be intact for past and 
present events," and no memory problems were identified 
during the June 2001 and February 2002 VA examinations.  
Moreover, the recorded GAF scores over this period, ranging 
from 63-85, are indicative of no more than mild symptoms 
congruent with a 10 percent rating.

Accordingly, the Board finds that the 30 percent disability 
rating should be assigned from November 3, 2004, as it was on 
that date that it was factually ascertainable that an 
increase in disability occurred.  See 38 C.F.R. § 3.400(o) 
(2008).  Prior to that date, a 10 percent rating was properly 
assigned.

Extraschedular rating discussion

For the sake of brevity, the Board will address the Veteran's 
potential entitlement to an extraschedular disability rating 
further below with respect to both increased rating issues on 
appeal.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent disability rating is 
warranted for the Veteran's service-connected PTSD.  To that 
extent, the appeal is allowed.

4.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus with pain and cramping 
in the knees and legs, currently evaluated 10 percent 
disabling.

Relevant law and regulations

Disability ratings - in general 

The law and regulations pertinent to disability ratings in 
general are detailed above and need not be repeated for the 
sake of brevity.

Assignment of diagnostic code

The Veteran's bilateral pes planus is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 [flatfoot, acquired].

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio, supra.

The Veteran is currently rated under Diagnostic Code 5276 
[flatfoot, acquired]. 
The evidence of record, specifically the June 2001, October 
2004 and September 2007 VA examinations, indicates that the 
Veteran has been diagnosed with bilateral pes planus.  The 
Veteran's diagnosed foot condition corresponds precisely with 
the currently assigned Diagnostic Code.  Moreover, the 
Veteran has not suggested that another code would be more 
appropriate.  

Specific schedular criteria

Bilateral pes planus will be rated as noncompensable when it 
is mild, with symptoms relieved by built-up shoe or arch 
support. 

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, will be rated 10 percent 
disabling. 

A severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated 30 percent 
disabling where bilateral. 

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated 50 percent disabling where bilateral.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

The words "moderate," "severe," "pronounced" and 
"marked" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2006).  The 
Board observes in passing that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988) 
871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous." Id. at 828.

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2008).  For the 
purpose of rating disabilities due to arthritis, the 
bilateral metatarsals are considered a group of minor joints.  
See 38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Schedular rating

The Veteran's service-connected bilateral pes planus is 
currently evaluated 
10 percent disabling.  As noted above, bilateral pes planus 
that is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, will be rated as 30 percent disabling.   

As an initial matter, the Board notes that the Veteran is 
separately service-connected for left foot plantar fasciitis, 
with a 10 percent disability rating assigned.  This left foot 
symptomatology will not be considered.   See 38 C.F.R. § 4.14 
(2008) [the evaluation of the same disability under various 
diagnoses is to be avoided]. 
  
In this case, there is evidence of marked (noticeable or 
conspicuous) deformity.  L.T.M., D.P.M., indicated in a June 
2002 that "Examination does reveal a severe flatfoot 
deformity bilaterally . . . and extreme pronation."  D.A.O, 
D.P.M., indicated in March 2003 that the Veteran's "closed 
kinetic change in the weightbearing posture is notably 
dysfunctional."  Additionally, an October 2004 VA outpatient 
indicated the Veteran's neutral position was in varus, which 
caused a compensatory pronation on weightbearing.  That 
observation was confirmed at the September 2007 VA 
examination.

Additionally, the evidence reflects that pain on manipulation 
and use is accentuated.  The October 2004 examining 
podiatrist, who also conducted the September 2007 VA 
examination, acknowledged painful cramping in the legs and 
exacerbated knee pain due to pes planus, and the Veteran has 
been specifically service-connected for such as part of the 
bilateral pes planus disability picture.  Additionally, the 
September 2007 VA examination report indicates pain on 
palpation at the talar navicular joint.  

With respect to swelling on use, the October 2004 VA 
examination report indicates "Mild edema of the right ankle 
and significant edema of the left ankle," and "mild edema" 
of the bilateral ankles was identified in September 2007.

Finally, with respect to characteristic callosities, though 
such has not been identified upon examination, the October 
2004 and September 2007 VA examination reports indicate the 
presence of "a small about of sub met[atarsal] keratosis."  
Though not specifically characterized as callosities, the 
Veteran's keratosis has the same symptomatology and effect- 
i.e. thickening of the skin due to service-connected pes 
planus.   

The Board therefore finds, based on the medical evidence of 
record, that the requirement of a marked deformity has been 
satisfied in regards to the Veteran's pes planus, and the 
schedular criteria for a 30 percent disability rating under 
Diagnostic Code 5276 have been met. 

The Veteran has not met the criteria for a 50 percent 
disability rating under Diagnostic Code 5276.  "Marked 
pronation" of the feet has never been demonstrated in the 
medical evidence of record.  Although tenderness of the talar 
navicular joint was found during the September 2007 VA 
examination, such was not described as "pronounced."  Tendo 
Achillis spasm was indicated in the March 2003 report of 
D.A.O., D.C.; however, such was not described as severe.  
Even more significantly such was not demonstrated upon 
subsequent VA examination in October 2004 and September 2007.  

The Veteran indicated to the September 2007 VA examiner that 
he did not use a cane or assistive device.  The Veteran 
reports the use of orthotics for his pes planus; however, he 
indicated in October 2004 that he wore such devices to "help 
alliviate [sic] some discomfort."  A 50 percent rating 
requires that assistive devices be unsuccessful in the relief 
of symptoms; such is not the case here.  

Accordingly, the criteria for a 50 percent disability rating 
under Diagnostic Code 5726 have not been met.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5276, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Veteran has argued that, pursuant to Lichtenfels v. 
Derwinski, he is entitled to separate compensable ratings for 
each foot.  See the Veteran's May 27, 2001 statement page 3.  
The situation in the instant case is not the same as in 
Lichtenfels, which involved assignment of separate 
compensable disability ratings arthritis of the right knee 
and spine.  Specifically the Court held that a separate 
compensable rating could be assigned for arthritis based on 
X- ray findings and painful motion under 38 C.F.R. § 4.59 
when involving a major joint or group of joints.  
The Veteran, however, is service-connected for pes planus and 
rated under a specific code pertaining to pes planus, not the 
diagnostic code for arthritis.  Moreover, Diagnostic Code 
5276 specifically requires bilateral pes planus with 
objective evidence of marked deformity to warrant a 30 
percent rating.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) [the 
specific trumps the general].  Accordingly, the Veteran's 
assertion that Diagnostic Code 5276 allows for separate 
ratings for each foot is without merit.

The Veteran also argues that in Buckley v. West, 12 Vet. App. 
76, 81 (1998), the Court held that lower leg pains such as 
demonstrated by the Veteran should merit a disability rating 
separate from the feet because Diagnostic Code 5726 does not 
extend to any symptom above the foot level.  The Court in 
Buckley stated "there is nothing to indicate that the 
criterion of 'pain' pertains to a part of the body beyond the 
foot for the purposes of DC 5276."  See Buckley, 12 Vet. 
App. at 81.  However, in the instant case the cramping in the 
Veteran's legs was specifically attributed to the service-
connected pes planus by the objective medical evidence of 
record and has been considered by the Board in awarding an 
increased disability rating of 30 percent.  

Moreover, there is no indication from the objective evidence 
of record that the cramping in the Veteran's legs causes any 
additional compensable disability.  Indeed, the September 
2007 VA examiner noted that muscle strength, tone and bulk 
were normal in the lower extremities.  For these reasons, the 
Board does not believe that a separate disability rating for 
the Veteran's leg pain is warranted.  

The Veteran is also not entitled to separate ratings for 
"painful metatarsalgia secondary to orthotics under Code 
5279" or "hot and sweaty feet" under Diagnostic Code 5277.  
See the attachment to the September 3, 2002 VA Form 9, page 
3.  
"'Metatarsalgia' is 'a cramping burning pain below and 
between the metatarsal bones where they join the toe bones.'  
Webster's Medical Desk Dictionary 430 (1986)."  See 
Tedeschi, supra, 7 Vet. App.  at 414.  There is nothing in 
the medical record which suggests that these symptoms of 
discomfort may be reasonably separated from the Veteran's pes 
planus.  Accordingly, disability ratings under these 
diagnostic codes are not warranted and in fact would 
constitute improper pyramiding under 38 C.F.R. § 4.14.  

Nor is the Veteran entitled to separate disability ratings 
for his knee pain, calf pain, ankle swelling, keratoses and 
hammertoes.  See the Veteran's January 22, 2006 and September 
11, 2008 statements.  With the exception of hammertoes, all 
of these symptoms were considered in awarding an increased 
disability rating of 30 percent, and the evidence of record 
indicates these problems do not cause separate additional 
compensable disability.  Moreover, though bilateral 
"slight" hammering of the lateral 4th toes was indicated 
during the June 2001 VA examination, such was not 
demonstrated during the much more recent October 2004 and 
September 2007 VA examinations.  

Finally, the Veteran argues that he should be separately 
compensated for arthritis in the first metatarsals.  The 
Board agrees.  The October 2004 and September 2007 examiner 
has diagnosed degenerative joint disease with pain on motion 
in the first metatarsals due to service-connected pes planus.  
Accordingly, a separate 10 percent disability rating may be 
assigned under Diagnostic Code 5003 based on X-ray evidence 
of arthritis of the Veteran's bilateral metatarsals.  

The Board additionally finds that only one 10 percent rating 
may assigned, not one per foot as the Veteran contends, as 
the bilateral metatarsals are considered a "group of minor 
joints".  See 38 C.F.R. § 4.45 (2008).  

In short, for reasons expressed above the Board has concluded 
that the Veteran's bilateral pes planus warrants a 30 percent 
rating under Diagnostic Code 5276 and an additional 10 
percent rating under Diagnostic Code 5003.  

Fenderson considerations

The Board is unable to determine whether staged ratings are 
appropriate in this case.  As was noted in the Introduction, 
the Veteran has appealed the January 26, 1998 effective date 
assigned to the award of a 10 percent disability rating for 
his pes planus.  As will be detailed in the REMAND below, 
this matter requires further AOJ action.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  The Veteran's has argued for 
assignment of an extraschedular rating and this matter was 
considered by the RO in the May 2000 SOC, accordingly, the 
Board will consider it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular remains unwarranted as the third 
Thun criterion is not met.  Specifically, there is no showing 
of marked interference with employment or frequent periods of 
hospitalization.  

With respect to hospitalization, there has been none for 
either the PTSD or the pes planus.  

Turning to marked interference with employment, the Veteran 
has been employed as an attorney at the same organization 
since 1996.  There is no indication that there has been any 
marked interference in the Veteran's employment due to 
service-connected PTSD or bilateral pes planus.  Despite the 
Veteran's indication that he used sick leave to avoid work, 
the August 2007 VA examiner specifically found the Veteran 
was not unemployable due to PTSD.  The November 2004 VA 
examiner indicated a "mild to moderate" impact on his level 
of job functioning due to PTSD, but did not find he was 
unemployable.  Additionally, the September 2007 VA examiner 
noted that the Veteran had not missed any work due to his pes 
planus.  

The Veteran argues that his service-connected PTSD prevents 
him from being hired as an airline pilot, and that the 
discrepancy between what he could make in the commercial 
airline industry as opposed to his current position as an 
attorney for the Federal government is substantial, 
constituting a "marked interference" with employment.  See, 
e.g., the Veteran's October 30, 2000 statement; see also the 
March 2003 hearing transcript, page 22.  This argument in 
direct contradiction to the Court's findings in Thun: "we 
hold that, when the RO or Board evaluates whether the 
criteria in the rating schedule adequately correspond to the 
symptomatology and severity of a claimant's disability, 
[38 C.F.R. § ] 3.321(b)(1) does not contemplate or require a 
calculation of the income that may not have been realized 
because of a service-connected disability."  See Thun, supra 
at 117 [Emphasis added by the Board.]  

Accordingly, the Veteran's contention that his speculative 
and unspecified losses in potential wages due to service-
connected PTSD warrants assignment of an extraschedular 
rating is contrary to established Court precedent and is 
utterly meritless.

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the 
Veteran's PTSD or bilateral pes planus.    

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted. 

ORDER

Service connection for cervical spondylosis is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits. 

Service connection for hemorrhoids is denied.

Entitlement to an increased disability rating, 30 percent, 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an increased disability rating, 30 percent, 
for pes planus is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a separate disability evaluation of 10 percent 
for degenerative joint disease of the bilateral first 
metatarsals is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

5.  Entitlement to an effective date earlier than January 26, 
1998 for the assignment of a 10 percent disability rating for 
service-connected bilateral pes planus with pain and cramping 
in the knees and legs.

As was described in the Introduction above, in April 2008 the 
RO granted a 10 percent rating for service-connected 
bilateral pes planus, effective January 26, 1998.  The 
Veteran has since expressed disagreement with the effective 
date assigned.  
See the August 2008 notice of disagreement.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claims to the 
agency of original jurisdiction so that a SOC may be issued.  

In view of the foregoing, this issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

VBA should issue a SOC pertaining to the issue 
of the Veteran's entitlement to an effective 
date prior to January 26, 1998 for the award 
of a 10 percent disability rating for 
bilateral pes planus with pain and cramping in 
the knees and legs.  In connection therewith, 
the Veteran should be provided with 
appropriate notice of his appellate rights.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

As was alluded to above, the outcome of this issue may have a 
bearing on Fenderson considerations with respect to the 
Veteran's service-connected pes planus.  This must be kept in 
mind by the AOJ. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


